DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Amendment filed Feb. 1, 2022 has been entered. Claims 1-15 and 17-19 are pending. Claims 1-2, 5, 8-9 and 14-15 have been amended. Claim 16 has been canceled. Claims 17-19 are new. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yaginuma et al. (US 2005/0272836 A1; Dec. 8, 2005).
Regarding claim 1, Yaginuma discloses an edible concentrate comprising texturizing particles, wherein the texturizing particles comprise microfibrillated cellulose and a water-soluble filler (e.g. Yaginuma’s hydrophilic substance). 
Yaginuma teaches that the texturizing particles comprise MFC in an amount of 50-95 wt% ([0061]), thus falling within the claimed range of 3-80 wt%, and a water prima facie case of obviousness exists. (MPEP 2144.05 I) 
Yaginuma discloses that the texturizing particle composition can be dry and therefore meets the claimed limitation of comprising less than 10 wt% water. 
Yaginuma further teaches mixing the dry composition of texturizing particles with oil in an amount of at most 85 wt% ([0068]), thus overlapping the claimed range of 5-99 wt% oil. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I) 
Therefore, Yaginuma teaches an edible concentrate comprising at most 85% oil and the remainder texturizing particles, which falls within the claimed range of 1-50 wt% texturizing particles. Yaginuma does not teach that the edible concentrate contains water as the dry water dispersible composition, or texturizing particles, can be mixed with just oil, and therefore meets the claimed limitation of 0 wt% water. 
With respect to the diameter of the texturizing particles, Yaginuma teaches that the granules have a diameter of less than 0.51 mm, which is 510 um, thus falling within the claimed range, as the granules pass through a sieve having holes with a diameter of 0.51 mm ([0059]). 
Yaginuma further teaches that the diameter of the granules can be controlled by the process through which the granules are produced ([0073]). Yaginuma teaches that the micronization process produced granules having a smaller diameter and therefore it would have been obvious to one of ordinary skill in the art to adjust the processing 
As stated in MPEP 2144.05: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 2, Yaginuma teaches that the oil and texturizing particles together represent at least 30 wt% of the concentrate as Yaginuma teaches that the texturizing particles (e.g. the water-dispersible dry composition) can be blended with an oil, among other optional ingredients ([0068]). Therefore, Yaginuma teaches that the edible concentrate can comprise only oil and the texturizing particles, thus meeting the claimed range of at least 30 wt%. 
Further, depending on the desired food to be made, it would have been obvious to have the oil and texturizing particles together represent at least 30 wt% of the edible concentrate. 
Regarding claim 3, Yaginuma teaches that the texturizing particles comprise MFC in an amount of 50-95 wt% ([0061]) and a water soluble filler in an amount of 10-35 wt% ([0061]). 
Yaginuma further discloses that the texturizing particle composition can be dry and therefore Yaginuma teaches that the MFC and the water-soluble filler together represent at least 40 wt% of the texturizing particles. 
Regarding claim 4, Yaginuma further discloses that the edible concentrate can comprise edible salt (e.g. sodium chloride) in an amount of at most 85 wt% ([0068]), prima facie case of obviousness exists. (MPEP 2144.05 I) 
Regarding claim 5, Yaginuma teaches that the MFC originates from parenchymal tissue, from fruits, roots, bulbs, etc. ([0047]-[0048]). 
Regarding claims 6-7, Yaginuma further teaches that the water-soluble filler can be glucose, fructose, sucrose and lactose ([0066]). 
Regarding claim 8, Yaginuma teaches that the texturizing particles comprise MFC in an amount of 50-95 wt% ([0061]), thus falling within the claimed range of 5-70 wt%, and a water soluble filler in an amount of 10-35 wt% ([0061]), thus overlapping the claimed range of at least 30 wt%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I) 
Regarding claim 9, Yaginuma teaches that the water-dispersible dry composition can be in the form of granules ([0061]). 
Regarding claim 10, Yaginuma discloses that the concentrate is a granulate as described above with respect to claim 9, but fails to specifically teach that the concentrate comprises at least 70 wt% of granules having a diameter in the range of 100-5,000 um. 
Yaginuma teaches that the granules have a diameter of less than 0.51 mm, which is 510 um, thus falling within the claimed range, as the granules pass through a sieve having holes with a diameter of 0.51 mm ([0059]). 

Yaginuma teaches that the diameter of the granules can be controlled by the process through which the granules are produced ([0073]). Yaginuma teaches that the micronization process produced granules having a smaller diameter and therefore it would have been obvious to one of ordinary skill in the art to adjust the processing conditions by which the granules are produced in order to result in a desired amount of granules having a diameter within the claimed range. 
As stated in MPEP 2144.05: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claims 11-12, Yaginuma teaches a particulate savory food product comprising from 1-5% of the granulate composition as described above, thus falling within the claimed range of 1 to 90 wt%, and one or more other particulate edible ingredients that can be selected from vegetables, herbs, spices, etc. ([0103]-[0127]; see Examples on pages 24-29).
Regarding claim 13, Yaginuma teaches that the savory food product can be instant soups and sauces ([0103]-[0127]; see Examples on pages 24-29) as the composition comprising the ingredients to make a soup or sauce is dispersed in water to make the soup or sauce (See Examples). 
Regarding claim 14, Yaginuma discloses a process for preparing an edible concentrate according to claim 1, by providing texturizing particles, e.g. the water-
Yaginuma teaches that the texturizing particles comprise MFC in an amount of 50-95 wt% ([0061]), thus falling within the claimed range of 5-80 wt%, and a water soluble filler in an amount of 10-35 wt% ([0061]), thus overlapping the claimed range of at least 20 wt%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I) 
Yaginuma further discloses that the texturizing particle composition can be dry and therefore meets the claimed limitation of comprising less than 12 wt% water. 
Therefore, Yaginuma teaches that the MFC and the water-soluble filler together represent at least 40 wt% of the texturizing particles. 
Yaginuma further teaches mixing the texturizing particles with oil and or fat ([0068]). 
With respect to the diameter of the texturizing particles, Yaginuma teaches that the granules have a diameter of less than 0.51 mm, which is 510 um, thus falling within the claimed range, as the granules pass through a sieve having holes with a diameter of 0.51 mm ([0059]). 
Yaginuma further teaches that the diameter of the granules can be controlled by the process through which the granules are produced ([0073]). Yaginuma teaches that the micronization process produced granules having a smaller diameter and therefore it would have been obvious to one of ordinary skill in the art to adjust the processing conditions by which the granules are produced in order to result in a desired amount of granules having a diameter within the claimed range. 

Regarding claim 15, Yaginuma further teaches preparing an aqueous foodstuff (See Examples, [0103]-[0127]) by mixing the edible concentrate with an aqueous liquid. 
With respect to the exact amount of edible concentrate and aqueous liquid, it would have been obvious to one of ordinary skill in the art to vary the exact amount of edible concentrate and/or aqueous liquid depending on the foodstuff made as well as the desired taste and/or properties of the foodstuff. Adding more liquid will result in a less viscous, more soup like product than adding a lesser amount of liquid. Adding more edible concentrate will result in a more viscous product, due to the presence of MFC, that has more flavor (depending on the exact ingredients in the concentrate) than adding a lesser amount of concentrate. 
This is merely routine experimentation that is well understood, routine and conventional in the art depending on the desired product to be made. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further, From In re Levin, 84 USPQ 232 p. 234


    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the combination of the edible concentrate and the aqueous liquid in the claimed amounts.
Regarding claim 17, Yaginuma further that the aqueous foodstuff can have pieces of plant material, such as herbs and spices (See Examples, [0103]-[0127]). 
Regarding claim 18, Yaginuma further that the concentrate can be a shaped article ([0144]). 
Regarding claim 19, Yaginuma further that the concentrate can be a paste ([0001], [0055]).  




Response to Arguments
Applicant’s amendments and arguments have overcome the 112 and 101 rejections from the previous Office Action and therefore they have been withdrawn. 
Applicant’s arguments with respect to the 103 rejection have been fully considered but were not found persuasive. 

This is not found persuasive as Yaginuma teaches mixing the dry composition of texturizing particles with oil in an amount of at most 85 wt% ([0068]), thus overlapping the claimed range of 5-99 wt% oil. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I) 
Therefore, Yaginuma teaches an edible concentrate comprising at most 85% oil and the remainder texturizing particles, which falls within the claimed range of 1-50 wt% texturizing particles. Yaginuma does not teach that the edible concentrate contains water as the dry water dispersible composition, or texturizing particles, can be mixed with just oil, and therefore meets the claimed limitation of 0 wt% water. 
Further, as stated in MPEP 2123: "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
Therefore, as the amount of oil that can be present in Yaginuma overlaps the claimed range, the composition of Yaginuma comprising the oil is considered to meet the claimed oil-continuous concentrate. 
Applicant further argues on pages 5-6 that Yaginuma fails to teach the claimed amount of MFC. 
This is not found persuasive as Yaginuma teaches that the texturizing particles comprise MFC in an amount of 50-95 wt% ([0061]), thus falling within the claimed range of 3-80 wt%. The range applicant is referring to in Yaginuma is the amount in the texturizing particles and not in the concentrate. Therefore, as Yaginuma teaches 50-95% in the texturzing particles, this range overlaps the claimed range of 3-80% and meets the limitation. 
For the reasons stated above, the 103 rejection is maintained. 


Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/STEPHANIE A COX/           Primary Examiner, Art Unit 1791